Citation Nr: 1202100	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  00-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) during the period from June 17, 1999, through April 24, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 and from March 1972 to February 1986. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned an initial rating of 10 percent for PTSD.  Subsequently, the RO increased the rating to 30 percent from June 17, 1999, and to 50 percent from July 24, 2000.  

In a July 2002 decision, the Board denied a rating in excess of 10 percent for PTSD during the period prior to June 17, 1999, granted a 50 percent rating for PTSD from June 17, 1999, and denied a rating in excess of 50 percent for PTSD from June 17, 1999.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the portion of the Board's decision denying a rating in excess of 50 percent for PTSD during the initial rating period beginning June 17, 1999.  

After subsequent remands by the Board, the originating agency ultimately rated the Veteran's PTSD as 70 percent disabling from June 17, 1999, and as 100 percent disabling from April 25, 2007.  This action did not satisfy the Veteran's appeal.  Consequently, the issue of entitlement to a 100 percent rating for PTSD during the period from June 17, 1999, through April 24, 2007, is properly before the Board.


FINDING OF FACT

1.  During the period from June 17, 1999, through January 4, 2007, the social and occupational impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas than total.

2.  During the period from January 5, 2007, to April 24, 2007, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total than deficiencies in most areas.




CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 70 percent during the period from June 17, 1999, to January 4, 2007, and a rating of 100 percent from January 5, 2007, to April 24, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by a letter mailed in April 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  See September 2008 Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records, and the Veteran's Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

A 70 percent rating is warranted for PTSD if it is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

A January 1998 private psychological evaluation report shows the Veteran was evaluated in December 1997 and two dates in January 1998.  He reported that he was married and had two children.  On examination, the Veteran was alert, coherent, and oriented in all spheres.  There was no evidence of delusions or hallucinations.  Affect and mood were depressed.  The Veteran had unusual sleep habits including sleeping on the floor so as not to disturb his wife with his restlessness and nightmares.  He reported flashbacks from Vietnam and Korean service experiences.  He had low frustration tolerance and a short temper.  He would "go off" daily on family and co-workers.  The impression was PTSD. 

During an April 1998 VA examination for PTSD, the Veteran reported trouble sleeping and he was withdrawn socially.  He felt depressed and would cry for no apparent reason.  He would "go off" and would get angry for no apparent reason.  He had nightmares and flashback about war experiences.  He reported difficulty with concentrating and difficulty thinking clearly.  He reported working as a file supervisor and correspondence clerk.  On examination, the Veteran was appropriately dressed and cooperative.  His speech was clear, coherent and relevant.  He answered questions appropriately.  He denied auditory or visual hallucinations.  He had nightmares.  His affect was flat.  His insight and judgment were fair.  He was alert and oriented to time place and person.  His memory seemed fairly intact for recent and remote events.  He was not suicidal or homicidal.  The diagnosis was PTSD, the Global Assessment of Functioning Score (GAF) score was 70. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)."    

A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 51 to 60 is assigned where there are moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers of co-workers).

A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."   

A score of 71-80 is appropriate when, "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  

VA outpatient treatment records show the Veteran was seen in August 1998 and September 1998 with complaints of flashbacks and nightmares. 

A June 1999 VA PTSD examination report notes that the Veteran was dressed appropriately and was well groomed.  No unusual behavior was noted.  The Veteran was oriented to person, place, time, and situation.  Attention and concentration skills were not intact as the Veteran could not subtract serial 7's or do simple computational problems.  Abstraction abilities were not impaired as he could interpret proverbs and find similarities in paired objects.  There was some impairment in memory functions on testing but memory for recent and remote events appeared intact.  The thought processes were not reflective of loose association, perseverations, neologisms, tangential thinking, circumstantial thinking, confusion, or echolalia.  Speech was within normal limits and it was relevant and coherent.  The Veteran denied hallucination and delusions were not present.  He did not demonstrate ideas of reference.  Affect was appropriate and was not labile.  Mood was within normal limits.  Signs of anxiety were not noted.  There were some depression reported and some difficulty with sleep reported.  He reported a history of suicidal ideation.  MMPI-2 testing resulted in an invalid profile.  The Veteran reported that he had recently taken a downgrade from a supervisory position because he could not take the stress of that position.  He was now a correspondence clerk; he worked alone in a back office, a situation which he liked.  He had been married to the same woman for 24 years.  The diagnosis based on examination was PTSD with a GAF score of 51.  The examiner stated that the Veteran appeared to be unable to relate to others in a work setting.  He had difficulties tolerating the stressors and pressures associated with daily work activities. 

A July 2000 VA PTSD examination report notes that the Veteran reported that he was not active socially and had difficulty getting along with people, including his family and people at work.  He reported that he had made threats against co-workers and had difficulty with anger.  He denied any history of legal problems.  He reported problems sleeping and nightmares related to his Vietnam service.  On examination, the Veteran was neatly dressed; grooming and hygiene were good.  His eye contact was good.  No unusual behavior was noted.  There was a mild speech defect; however, his speech was comprehensible, coherent and relevant.  The Veteran's mood was mildly depressed and his affect was mildly labile.  He was oriented times three.  Attention and concentration were adequate.  He had mild impairment in short-term memory.  Abstract verbal reasoning was mildly concrete.  The Veteran denied auditory hallucinations.  There was no evidence of delusions or thought disorder.  He reported mild paranoid ideation.  He also reported a history of suicidal ideation, although he denied any current ideation.  He denied past suicide attempts.  He reported that he had experienced homicidal ideation but denied current homicidal ideation.  The Veteran had been able to maintain employment; however, in order to do so, he had to step down from a supervisory role and was severely limited in the type of work he could do due to his desire to remain isolated from other people.  The Veteran reported living with his wife and son.  In his free time, he worked in the yard, watched television and visited friends (family members and an old high school friend).  The Veteran's social and vocational functioning was mildly to moderately impaired and his symptoms were of moderate intensity.  The diagnosis was PTSD with a GAF score of 53. 

During a VA examination for PTSD in January 2001, the Veteran reported nightmares, heightened startle response and hypervigilence.  He also reported that he would not go out to restaurants.  He indicated that he was still working as a correspondence clerk.  On examination, he was casually dressed.  He was alert and oriented times four.  He was cooperative.  His mood was worried.  His thought process was logical.  Thought content was positive for suicidal ideation in the past although he denied suicidal or homicidal ideation on examination.  His insight and judgment were fair.  His cognitive functions were intact.  The diagnosis was PTSD, delayed onset, chronic.  The GAF score was 50.

During a May 2004 VA examination the Veteran reported that he lived with his wife of 28 years, had worked for the same employer since 1986, and had one close friend.  He complained of problems sleeping, nightmares, irritability, and a short temper.  He indicated that he and his wife slept in separate bedrooms because of his nightmares.  He tried to avoid crowds.  On examination, the Veteran was alert and oriented times three.  Mood was anxious, moderately depressed, and at times irritable.  The Veteran had no homicidal or suicidal ideation.  He had problems concentrating.  Judgment and insight were adequate.  Memory for recent and remote events was fair.  The diagnosis was PTSD with chronic anxiety and depression.  The GAF score was 50.

VA outpatient treatment records dated from 2005 to 2006 note the Veteran's ongoing treatment for PTSD.  In April 2005, the Veteran reported intermittent nightmares, hypervigilence and irritability.  He was anxious about a new boss being appointed at work.  He denied homicidal/suicidal ideation.  On examination, speech was logical, clear and relevant.  Mood was dysphoric.  There were no active perceptual distortions.  Attention, concentration and memory were intact.  Judgment and insight were intact.  In April 2006, the Veteran reported no alcohol or drug use, and denied homicidal/suicidal ideation.  Speech was logical, clear and relevant.  Mood was mildly anxious.  There were no active perceptual distortions.  Attention, concentration and memory were intact.  Insight and judgment were grossly intact.  GAF score was 50.  In October 2006, the Veteran reported no alcohol or drug use, and denied homicidal/suicidal ideation.  Behavior was appropriate.  Speech was logical, clear and relevant.  Mood was mildly frustrated.  There were no active perceptual distortions.  Attention, concentration and memory were intact.  Insight and judgment were grossly intact.  GAF score was 50.  

In January 5, 2007, and April 25, 2007, statements, the Veteran's treating VA nurse practitioner indicated that the Veteran was under intensive care for PTSD and severely socially and industrially impaired.  His PTSD symptoms affected his ability to interact with others, as well as his ability to concentrate, socialize and remember things.  It was the opinion of the nurse practitioner that the Veteran was unable to sustain his work pressure, and an extended leave of absence from his job was recommended.

After thorough review of all of the pertinent evidence, the Board finds that PTSD warrants a rating of 100 percent from January 5, 2007, but no earlier.  The medical evidence of record shows total occupational impairment beginning January 5, 2007, but no earlier.

The preceding medical evidence does not offer a basis for an award of a 100 percent disability rating prior to January 5, 2007.  Prior to that date, the medical evidence showed that speech was logical, clear and relevant.  There was no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran did not exhibit disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  His GAF scores were not indicative of more than deficiencies in most areas, he maintained full time employment, he remained in a long term marriage, and he had a least one close friend.  None of the evidence for the period prior to January 5, 2007, shows that that the social and occupational impairment from the disability more nearly approximated total than deficiencies in most areas. 

Accordingly, the disability warrants a rating of 70 percent from June 17, 1999, to January 4, 2007, and a 100 percent rating from January 5, 2007, to April 24, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating from June 17, 1999, to January 4, 2007, and a 100 percent rating from January 5, 2007, to April 24, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


